Title: From George Washington to Timothy Pickering, 9 September 1798
From: Washington, George
To: Pickering, Timothy


Private 
Dear Sir,Mount Vernon 9th Septr 1798.    
Your private letter of the first instant came duly to hand, and I beg you to be persuaded that, no apology will ever be necessary for any confidential communications you may be disposed to entrust me with.
In every public transaction of my life, my aim has been to do that, which appeared to me to be most conducive to its weal. Keeping this object always in view, no local considerations, or private gratifications incompatible therewith, can ever render information displeasing to me from those, in whom I have confidence, and who, I know, have the best opportunities of acquiring a knowledge of facts in matters which may be interesting to our Country & essential for myself as its servant.
Having troubled you with this exordium & egotism, I do not only thank you for the full, and judicious observations relative to the discontents of General Knox, at being appointed junr Major General in the augmented Corps, but I shall do the same for your further occasional remarks on this, or any other subject which may be interesting and proper for me to know; that I may thereby regulate my own conduct in such a manner as to render it beneficial & acceptable to the Community, in matters which depend upon correct information not in my power to obtain in the ordinary course, without aid.
Immediately after my acceptance of the appointment with which the partiality of my Country had honored me—and making an

arrangement with the Secretary of War of the General Officers for the twelve Regiments; I wrote to General Knox, stating briefly, the principle upon which it was done; and was not a little surprised to find in his answer an expression of great dissatisfaction at the measure.
To this I replied in a subsequent letter; and offered sentiments not dissimilar to those which are contained in yours, to me, with a view to shew him that, in the present Organization no other regard was had, or was intended to be paid to the Officers of an army which had ceased to exist fourteen or fifteen years, than merely by running over the list of them to be reminded of those who were most likely to answer Public expectation in the formation of the new one which was about to receive an entire new birth; and in which no Officer of the old army could expect, much less claim, an appointment on any other ground than celebrity of character—established, or supposed; of which the President, agreeably to the Constitution, was to judge.
But General Knox, it would seem, views his junr station as a degradation, after having been the Senior of both Hamilton and Pinckney; that it is estimating his Military abilities at a cheap rate; and that it has been contrived to exclude him from the Service. In a word, from the tenor of his letter, he appears to be determined (inasmuch as the nominations were given in on the same day) to claim precedency under some old regulation of Congress; and if unsuccessful in the attempt, to decline the appointment of Majr General altogether.
How the matter stands between him and the President, and what may be the ultimate decision of the latter, I know not. But I know that the President ought to Ponder well before he consents to a change in the arrangement.
It was my earnest wish that the appointments, unless compelled by necessity, should not have been precipitated; and to prevent it, if possible, I hastened—prematurely—the return of the Secretary of War to Philadelphia; offering (inconvenient as it would have been for me at that season) to set out on a days notice for that place if this could be accomplished; knowing that a better view of all circumstances & better means of information could be had there than here; and of course a more deliberate arrangement cd be made; when, probably, it might have happened that Knox

would have been placed before Pinckney. Whether it be practicable to do it now, is questionable.
What, in the name of Military Prudence could have induc’d the appointments of White & Severe as Brigadiers? The latter never was celebrated for any thing (that ever came to my knowledge) except the murder of Indians. and the former, for nothing but frivolity, empty shew, & something worse. Having no suspicion that it was intended to nominate Officers for the Provisional Army at the time these were, I conceived it was time enough to contemplate characters for that Corps: and in going over the list of Field Officers put Mr White down among those of New Jersey, merely as one that might be considered for that grade. To give two Brigadiers to that State when more important ones furnished none, and one of these too, not only without merit or pretensions, but despised by the Revolutionary Officers who had served with him, is to me inconceivable. The certain consequence of it will be, that many of the most valuable of them (to the Southward, where he was best known) will not be his Juniors. As to Severe, as he is little known, little is said abt him yet.
Interesting as a good Adjutant General is to an Army, & to the Commander in chief in particular; and sollicitous as I have expressed myself on this head, I never knew but from vague reports until the receipt of your letter, that Colo. North had been nominated to that Office. Mr Dayton would, I believe, have filled it with ability; and he or Genl Hand (the latter from his experience in it) commanded my wishes. Colo. Heth would, I have no doubt, make an excellent Adjutant General; but as the State of Virginia has already given several officers of high rank & importance, and I expect will furnish the Qr Master General (in Colo. Carrington, than whom, considering where the operations are likely to be, I believe a better could not be found in the United States) it would have an invidious appearance to propose him for that Office—and besides, he wishes to come into my military family as an Aid de Camp, and is the only one to whom I have given the least reason to expect it; having informed all other applicants, that I chuse to be perfectly free from all engagements until the time shall approach when I must take the field, and when many circumstances must combine in my selection of Aids. No member of this military family is yet engaged, except my old Secretary Lear, in the same capacity. I do

not, nevertheless, discourage applications, as my wish is, when the period shall arrive to fix (as far as it may be in my power to ascertain the matter beforehand) on men of experience—accustomed to business—and of good dispositions—having regard at the sametime to geographical situations. With great esteem and regard I am—Dear Sir Your Most Obedt and very Hble Servt

Go: Washington

